Citation Nr: 0614749	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  04-28 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an effective date earlier than November 13, 
2002, for an award of aid and attendance benefits for pension 
purposes for a surviving spouse.



ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel



INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.  He died in November 1995, and the appellant 
is his widow.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an October 2003 decision by the RO in Pittsburgh, 
Pennsylvania that granted entitlement to an aid and 
attendance allowance effective November 13, 2002; the 
appellant appealed for an earlier effective date.  

The Board also notes that in statements dated in January 2004 
and July 2004, the appellant appears to be asserting that she 
was underpaid her VA pension benefits.  That issue is not 
currently on appeal and is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  Following correspondence from the appellant received in 
September 1997, the RO invited a claim for special monthly 
pension in an October 1997 letter by requesting medical 
evidence; no response was received within one year of that 
letter.

2.  Correspondence received on June 30, 2000 included medical 
evidence in the form of prescription notes and described her 
current health status. 

3.  Resolving all doubt in the appellant's favor, the June 
30, 2000 correspondence constitutes an informal claim for 
special monthly pension.  




CONCLUSION OF LAW

The criteria for an effective date of June 30, 2000, but no 
earlier, have been met.  38 U.S.C.A. §§ 501(a), 5107, 5110(d) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 3.155, 3.158, 
3.402(c)(1) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002 and Supp. 2005) redefined VA's duty 
to assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
appellant of any evidence that is necessary to substantiate 
her claim, as well as the evidence VA will attempt to obtain 
and which evidence she is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However, 
the VCAA notice requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005, rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 
2006); see also Pelegrini, supra.

In this case, in an August 2003 letter, the RO provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for aid and 
attendance benefits, as well as what information and evidence 
must be submitted by the appellant, what information and 
evidence will be obtained by VA, and the need for the 
appellant to advise VA of or submit any further evidence that 
was relevant to the claim.  In response, the appellant 
submitted medical evidence showing her need for a breathing 
machine in 1999.  

The appellant was also provided with a copy of the appealed 
rating decision, as well as the March 2004 Statement of the 
Case (SOC).  These documents provided her with notice of the 
law and governing regulations.  By way of these documents, 
she also was specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on her behalf, and the reasons for the determinations made 
on her claim.  

Although the August 2003 letter did not specifically pertain 
to the effective date issue, which did not arise until after 
the claim for aid and attendance was granted, the Board finds 
that any defect in notice was cured by actual knowledge on 
the part of the appellant that certain evidence was required 
and that the appellant should have provided it.  Mayfield, 
supra.  Here, following the issuance of the SOC, which 
advised her of the effective date laws pertaining to her 
claim, the appellant submitted medical evidence showing her 
health status in 1999, the date she asserts should be the 
appropriate effective date. 

In light of the above, the Board finds that the appellant was 
notified and aware of the evidence needed to substantiate her 
claim, the avenues through which she might obtain such 
evidence, and the allocation of responsibilities between 
herself and VA in obtaining such evidence.  In other words, a 
reasonable person could be expected to understand from the 
notice provided what was needed with regard to her claim.  
Mayfield, supra.  

In summary, the VCAA provisions have been considered and 
complied with.  In this case, there is no possibility that 
any evidence could be obtained that would be relevant to the 
legal question involved.  In other words, the question of 
entitlement to an earlier effective is largely based upon 
review of the evidence already of record, i.e. the date a 
claim was filed or evidence was received by the RO.  There is 
no evidence that could be obtained that would have any effect 
on the outcome of this claim.  There is no further evidence 
to obtain in this case, and no further notice to be given to 
the appellant.  Accordingly, and in light of the favorable 
determination in this case, the Board concludes that the 
appellant will not be prejudiced by the Board's review of her 
claim on appeal because all due process and duty to assist 
requirements have been met.  Bernard v. Brown, 4 Vet. App. 
384 (1993); see Soyini v. Derwinski, 1 Vet. App. 540 (1991) 
(strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Any error in the sequence of events or content of the notice 
is not shown to have any effect on the case or to cause 
injury to the claimant.  Thus, any such error is harmless and 
does not prohibit consideration of this matter on the merits.  
See Dingess, supra; Mayfield, supra; see also ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


Analysis

The VA regulation governing the effective date for aid and 
attendance benefits for surviving spouses provides:

Awards of pension, compensation, or 
dependency and indemnity compensation to 
or for a surviving spouse will be 
effective as follows:
...
(c) Aid and attendance and housebound 
benefits.
(1) Date of receipt of claim or date 
entitlement arose whichever is later.  
However, when an award of dependency and 
indemnity compensation (DIC) or pension 
based on an original or reopened claim is 
effective for a period prior to date of 
receipt of the claim, any additional DIC 
or pension payable to the surviving 
spouse by reason of need for aid and 
attendance or housebound status shall 
also be awarded for any part of the 
award's retroactive period for which 
entitlement to the additional benefit is 
established.
(2) Date of departure from hospital, 
institutional or domiciliary care at 
Department of Veterans Affairs expense.  
This is applicable only to aid and 
attendance benefits.  Housebound benefits 
may be awarded during hospitalization at 
Department of Veterans Affairs expense.

38 C.F.R. § 3.402(c) (2005).

The appellant, the veteran's widow, has been in receipt of VA 
pension benefits for a surviving spouse since December 1995.  
She submitted correspondence in September 1997 regarding her 
pension claim, which mentioned her current health status.  In 
an October 1997 letter, the RO invited a claim for special 
monthly pension (aid and attendance or housebound) by asking 
the appellant to submit current medical evidence or if she 
had no treatment, to advise the RO and they would schedule an 
examination for her.  She did not submit medical evidence or 
a request for an examination within one year of that letter.  
Thus, any pending claim for special monthly pension was 
abandoned.  38 C.F.R. § 3.158.  

In correspondence received on June 30, 2000, the appellant 
provided medical records in the form of prescription sheets, 
along with a description of her health problems and her 
statement that she had visiting home health aids.  Resolving 
all doubt in favor of the claimant, the Board finds that a 
liberal reading of this document, along with the submission 
of medical evidence, sufficiently raises a claim for special 
monthly pension.  There is no correspondence between the RO 
October 1997 letter asking for current medical evidence and 
the June 2000 letter which can be reasonably construed as a 
claim for special monthly pension.  Thus, the Board finds 
that a new claim for special monthly pension was filed on 
June 30, 2000. 

With respect to whether the appellant met the criteria for 
aid and attendance at that time, the medical evidence 
submitted with the June 2000 letter notes the appellant was 
unstable with walking, had a total knee replacement, was 
prescribed a hospital bed, and required a motorized scooter.  
Such evidence is not inconsistent with the subsequent opinion 
received in June 2003 that the appellant required the regular 
aid and attendance of another person.  Resolving all doubt in 
favor of the claimant, the Board finds that the appellant was 
entitled to aid and attendance for pension purposes from the 
June 30, 2000 date of claim.  

Although the appellant contends that she was entitled to aid 
and attendance benefits in 1999, the RO did not receive a 
claim from her for the special monthly pension benefits until 
the June 2000 correspondence.  Therefore, even if entitlement 
to the benefit arose in 1999, the claim was not received 
until June 2000, and the regulation provides that the later 
of the two dates must be chosen as the effective date for the 
benefit.

Because the appellant had been receiving pension benefits for 
a surviving 
spouse for several years, the award of aid and attendance 
benefits was not made concurrently with an award of pension 
and therefore may not be awarded retroactively with "any 
part of [a pension] award's retroactive period."  38 C.F.R. 
§ 3.402(c)(1) (2005).  Finally, the evidence does not show 
that the appellant was maintained in "hospital, 
institutional or domiciliary care at Department of Veterans 
Affairs expense," and therefore the "[d]ate of departure" 
from such institutional care cannot serve as the effective 
date.  38 C.F.R. § 3.402(c)(2) (2005).  

Accordingly, the Board concludes that the correspondence 
received June 30, 2000, raised a claim for aid and attendance 
benefits, and that this is the appropriate date for the award 
of aid and attendance benefits in this case under the rule 
that the date assigned shall be "[d]ate of receipt of claim 
or date entitlement arose whichever is later."  38 C.F.R. § 
3.402(c)(1) (2005).  There is no basis for entitlement to a 
date earlier than June 30, 2000, for the award of aid and 
attendance benefits in this case.  38 U.S.C.A. §§ 501(a); 
5110(d) (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.158, 
3.402(c)(1) (2005).


ORDER

An effective date of June 30, 2000, for the award of aid and 
attendance benefits for pension purposes is granted.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


